DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/04/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney, David J. Kenealy, on 2/8/2021.

The application has been amended as follows: 
18. (Currently Amended) A vehicle headlight system configured to include a light source and a liquid crystal element comprising:
a headlight including a lamp unit having the liquid crystal element and irradiating a high beam, and a liquid crystal drive part;
control part, a light source operation control part, and a light distribution setting part which is adapted to set a light distribution pattern when selective light irradiation is performed within a high beam irradiation range;
an imaging unit that captures the space in front of a vehicle to generate an image; wherein the temperature sensor is installed within the housing of the headlight and detects the temperature in the vicinity of the lamp unit;
wherein the lamp unit includes the light source, a projection lens that projects the light emitted from the light source to the front of the vehicle, and the liquid crystal element disposed between the light source and the projection lens;
wherein the liquid crystal element includes a liquid crystal panel in which a plurality of pixel regions are formed by a patterned transparent conductive film and including a pair of substrates and a liquid crystal layer disposed between the pair of substrates;
a pair of polarizers disposed facing each other with a liquid crystal panel arranged therebetween with a gap,
wherein the liquid crystal element is configured to be driven by the liquid crystal drive part, and the light emitted from the light source is incident to modulate the incident light to form images corresponding to various light distribution patterns;
wherein the liquid crystal control part controls the operation of the liquid crystal element according to the light distribution pattern set by the light distribution setting part based on a signal from the imaging unit;

and when it is determined that a temperature of the liquid crystal panel is lower than [[a]] the predetermined reference temperature, the liquid crystal control part controls all of the plurality of pixel regions of the liquid crystal element to a light-shielded state and the light source operation control part controls the light source to a light-on state and heats the liquid crystal element; and when it is determined that the temperature of the liquid crystal panel is not lower than [[a]] the predetermined reference temperature, the determination of whether or not the temperature of the liquid crystal panel is estimated to be lower than the predetermined reference temperature is repeated at predetermined intervals.
21.    (Currently Amended) The vehicle headlight system according to claim 20, wherein in the control part, when it is determined that a temperature of the liquid crystal panel is lower than [[a]] the predetermined reference temperature after the vehicle is started, the liquid crystal control part controls the liquid crystal element so as to maintain a no voltage applied state, and the light source operation control part controls the light source to a light-on state and heats the liquid crystal element.
22.    (Currently Amended) The vehicle headlight system according to claim 19, wherein the light source is an LED; and
wherein the light source operation control part is configured to heat the LED by applying a drive current greater than a rated current value of the LED when it is the predetermined reference temperature.
23.    (Currently Amended) The vehicle headlight system according to claim 22, wherein in the control part is configured to control the light-on state of the LED to stop the heating when it is determined that a temperature of the liquid crystal panel is lower than [[a]] the predetermined reference temperature and the light source operation control part controls the light source to a light-on state to heat the liquid crystal element for a predetermined time or when the controlled temperature exceeds the reference temperature value.
26.    (Currently Amended) The vehicle headlight system according to claim 25, wherein, in the liquid crystal element, [[a]] the pair of polarizers are arranged facing each other with the liquid crystal panel disposed therebetween;
wherein a predetermined gap is provided between the pair of polarizers and the liquid crystal panel;
wherein near infrared rays from the near infrared rays light source are directly applied to the liquid crystal panel without passing through the pair of polarizers.
27.   (Currently Amended) The vehicle headlight system according to claim 24, wherein the control part is configured to start the heating while the vehicle is at a stop when the temperature of the liquid crystal element is estimated to be lower than [[a]] the predetermined reference temperature after the vehicle is started.
28.    (Currently Amended) The vehicle headlight system according to claim 18, wherein the control part is configured to start the heating while the vehicle is at a stop the predetermined reference temperature after the vehicle is started.

Reasons for allowance
Claims 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 18. In addition, Yatus US 2017/0144591 (figs.1-11), Yonemoto US 2016/0161742, Sugino US 20030231157, Tetsuka US 2015/0185545 and Tetsuka US 20150185545 taken along or in combination, at least fails to disclose or suggest a vehicle headlight system having the headlight including a temperature sensor, the control part including a light distribution setting part which is adapted to set a light distribution pattern when selective light irradiation is performed within a high beam irradiation range; wherein the temperature sensor in installed within the housing of the headlight and detects the temperature in the vicinity of the lamp unit; the light emitted from the light source is incident to modulate the incident light to form images corresponding to various light distribution patterns; wherein the liquid crystal control part controls the operation of the liquid crystal element according to the light distribution pattern set by the light distribution setting part based on a signal from the imaging unit; wherein the control part is configured to determine whether or not the liquid crystal panel is estimated to be lower than a predetermined reference temperature based on a signal of the temperature sensor after starting the vehicle, and when it is determined 19-28 are depended on claim 18 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIA X PAN/Primary Examiner, Art Unit 2871